Hodges, J.
1. The undisputed evidence shows that the plaintiff was a bona fide holder for value, without notice of any defense to the note sued upon. Evidence of any aliunde contract between the maker of the paper and the original payee could not affect the rights of such bona fide holder.
2. It was not necessary for the plaintiff’s petition to allege from whom the note sued on was purchased, especially in the absence of a demurrer.
3. Any one that knows may testify as to the handwriting of another, and one may so testify “to the best of his knowledge and belief.” In this' case a witness testified positively to the handwriting transferring the paper, and it was not necessary that the person making the transfer should be called as a witness to prove the signature.
4. The court did not err in directing a verdict in favor of the plaintiff.-

Judgment affirmed.